 Case: 4:19-cv-03227-JCH Doc. #: 10 Filed: 04/29/20 Page: 1 of 2 PageID #: 181



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LOCAL 513, INTERNATIONAL UNION )
OF OPERATING ENGINEERS,        )
AFL-CIO, et al.,               )
                               )
                 Plaintiffs,   )
                               )
v.                             ) No. 4:19CV03227 JMB
                               )
EDWARDS-KAMADULSKI, L.L.C.,    )
                               )
                 Defendant.    )
                               )

              MEMORANDUM AND ORDER ON PLAINTIFFS’
   MOTION FOR ENTRY OF PARTIAL DEFAULT JUDGMENT & ACCOUNTING

        This matter is before the Court on Plaintiffs’ motion for default judgment against Edwards-

Kamadulski, L.L.C. Plaintiffs filed the Complaint in this matter on December 10, 2019 under the

Employee Retirement Security Act, 29 U.S.C. § 1132. The Complaint alleges Edwards-

Kamadulski, L.L.C. has failed to fully pay several employee benefit funds their contributions due

for work performed under the collective bargaining agreement between the Defendant and its

employees’ union. Plaintiffs are the Union and the Trustees, Sponsors and/or Fiduciaries of the

various Funds.

       Plaintiffs served Edwards-Kamadulski, L.L.C. with summons on December 16, 2019.

[ECF No. 5]. After no responsive pleadings were filed the Clerk of Court entered Default against

Edwards-Kamadulski, L.L.C. on January 22, 2020 [ECF No. 7]. Plaintiffs filed a motion for

judgment on known amounts due and owning various funds along with a request to compel an

accounting on amounts due and owning yet unknown by Plaintiffs. [ECF No. 8].
 Case: 4:19-cv-03227-JCH Doc. #: 10 Filed: 04/29/20 Page: 2 of 2 PageID #: 182



       When the Clerk of Court has entered default against a defendant, the “allegations of the

complaint except as to the amount of damages are taken as true.” Mueller v. Jones, No. 2:08CV16

JCH, 2009 WL 500837, at *1 n.2 (E.D. Mo. Feb. 27, 2009) (quoting Brown v. Kenron Aluminum

& Glass Corp., 477 F.2d 526, 531 (8th Cir. 1973)). Accordingly, in deciding the present motion

for Default Judgment, the Court accepts as true the factual allegations contained in the Plaintiffs’

Complaint together with those affidavits presented in the Plaintiffs’ motion and memorandum in

support as they relate to the Plaintiffs’ damages and prayer for relief.

       Based on those allegations and affidavits, Plaintiffs are entitled to the relief requested.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs’ motion for partial default judgment is

GRANTED. JUDGMENT is hereby entered against Edwards-Kamadulski, L.L.C. in the

amount of $49,356.49 representing $39,725.04 in principal contributions, $7,945.01 in liquidated

damages, and $1,686.44 in attorneys’ fees and costs. It is FURTHER ORDERED that Plaintiffs’

motion for an order compelling an accounting is GRANTED. Edwards-Kamadulski, L.L.C.

shall submit all documents requested by Plaintiffs in its motion [ECF No. 8] which cover the period

of September 2019 through the date of this Order to Plaintiffs’ attorney within ten (10) days of this

Memorandum and Order. Failure to comply with this Order may result in the imposition of

sanctions. Plaintiffs are granted leave in order to provide additional proof of attorney’s fees and

costs incurred in this matter.




     Date April 29, 2020
                                                           /s/ Jean C. Hamilton
                                                          _________________________________
                                                             United States District Judge


                                                  2
